ORDER
PER CURIAM.
Defendant, Henry Griffin, appeals from the judgment entered upon his felony stealing conviction. The defendant alleges the trial court erred in denying his motion to suppress identification, and in overruling his objections to two different portions of the police officer’s testimony on redirect examination. Finding no error, we deny each of the defendant’s allegations of error. The judgment is affirmed.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).